Exhibit 10.1

EXECUTION COPY

 

 

 

LOGO [g160981ex10_1covpg001.jpg]

$300,000,000 FOUR-YEAR COMPETITIVE ADVANCE AND

REVOLVING CREDIT FACILITY AGREEMENT

dated as of

March 11, 2011

among

CONVERGYS CORPORATION,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

CITIBANK, N.A.,

as Syndication Agent

and

BNP PARIBAS,

THE BANK OF NOVA SCOTIA

PNC BANK, NATIONAL ASSOCIATION,

and

WELLS FARGO BANK, N.A.,

as Co-Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC,

and

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

[CS&M Ref. No. 6701-659]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    Definitions   

SECTION 1.01.

   Defined Terms      1   

SECTION 1.02.

   Classification of Loans and Borrowings      21   

SECTION 1.03.

   Terms Generally      21   

SECTION 1.04.

   Accounting Terms; GAAP      21    ARTICLE II    The Credits   

SECTION 2.01.

   Commitments      22   

SECTION 2.02.

   Loans and Borrowings      22   

SECTION 2.03.

   Requests for Revolving Borrowings      23   

SECTION 2.04.

   Competitive Bid Procedure      24   

SECTION 2.05.

   Increase in Commitments      26   

SECTION 2.06.

   Funding of Borrowings      28   

SECTION 2.07.

   Letters of Credit      28   

SECTION 2.08.

   Interest Elections      34   

SECTION 2.09.

   Termination and Reduction of Commitments; Extension of the Maturity Date     
36   

SECTION 2.10.

   Repayment of Loans; Evidence of Debt      37   

SECTION 2.11.

   Prepayment of Loans      38   

SECTION 2.12.

   Fees      39   

SECTION 2.13.

   Interest      40   

SECTION 2.14.

   Alternate Rate of Interest      41   

SECTION 2.15.

   Increased Costs      41   

SECTION 2.16.

   Break Funding Payments      43   

SECTION 2.17.

   Taxes      43   

SECTION 2.18.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      45   

SECTION 2.19.

   Mitigation Obligations; Replacement of Lenders      46   

SECTION 2.20.

   Defaulting Lenders      47    ARTICLE III    Representations and Warranties
  

SECTION 3.01.

   Organization; Powers      49   

SECTION 3.02.

   Authorization; Enforceability      49   

SECTION 3.03.

   Governmental Approvals; No Conflicts      50   

 

i



--------------------------------------------------------------------------------

SECTION 3.04.

   Financial Condition; No Material Adverse Change      50   

SECTION 3.05.

   Properties      50   

SECTION 3.06.

   Litigation and Environmental Matters      50   

SECTION 3.07.

   Compliance with Laws and Agreements      51   

SECTION 3.08.

   Investment Company Status      51   

SECTION 3.09.

   Taxes      51   

SECTION 3.10.

   ERISA      51   

SECTION 3.11.

   Disclosure      52   

SECTION 3.12.

   Use of Proceeds      52   

SECTION 3.13.

   Subsidiaries      52   

SECTION 3.14.

   Sanctioned Persons      52    ARTICLE IV    Conditions   

SECTION 4.01.

   Effective Date      52   

SECTION 4.02.

   Each Credit Event      54    ARTICLE V    Affirmative Covenants   

SECTION 5.01.

   Financial Statements and Other Information      54   

SECTION 5.02.

   Notices of Material Events      56   

SECTION 5.03.

   Existence; Conduct of Business      56   

SECTION 5.04.

   Payment of Obligations      56   

SECTION 5.05.

   Maintenance of Properties; Insurance      57   

SECTION 5.06.

   Books and Records; Inspection Rights      57   

SECTION 5.07.

   Compliance with Laws      57   

SECTION 5.08.

   Use of Proceeds and Letters of Credit      57   

SECTION 5.09.

   Guarantee Requirement      57    ARTICLE VI    Negative Covenants   

SECTION 6.01.

   Priority Indebtedness      58   

SECTION 6.02.

   Liens      59   

SECTION 6.03.

   Sale and Lease-Back Transactions      60   

SECTION 6.04.

   Fundamental Changes      60   

SECTION 6.05.

   Transactions with Affiliates      62   

SECTION 6.06.

   Restrictive Agreements      62   

SECTION 6.07.

   Hedging Agreements      63   

SECTION 6.08.

   Interest Coverage Ratio      63   

 

ii



--------------------------------------------------------------------------------

SECTION 6.09.

   Consolidated Total Debt to Consolidated EBITDA Ratio      63   

SECTION 6.10.

   Restricted Payments      63    ARTICLE VII    Events of Default    ARTICLE
VIII    The Administrative Agent    ARTICLE IX    Miscellaneous   

SECTION 9.01.

   Notices      69   

SECTION 9.02.

   Waivers; Amendments      70   

SECTION 9.03.

   Expenses; Indemnity; Damage Waiver      71   

SECTION 9.04.

   Successors and Assigns      72   

SECTION 9.05.

   Survival      76   

SECTION 9.06.

   Counterparts; Integration; Effectiveness      76   

SECTION 9.07.

   Severability      77   

SECTION 9.08.

   Right of Setoff      77   

SECTION 9.09.

   Governing Law; Jurisdiction; Consent to Service of Process      77   

SECTION 9.10.

   WAIVER OF JURY TRIAL      78   

SECTION 9.11.

   Headings      78   

SECTION 9.12.

   Confidentiality      78   

SECTION 9.13.

   USA Patriot Act      79   

SECTION 9.14.

   Interest Rate Limitation      79   

SECTION 9.15.

   Non-Public Information      79   

SECTION 9.16.

   No Fiduciary Duty      80   

SECTION 9.17.

   Waiver of Notice Period in connection with Termination of the Existing Credit
Agreement      80   

SCHEDULES:

 

Schedule 2.01   —   Commitments Schedule 3.01   —   Organization and Powers
Schedule 3.06   —   Disclosed Matters Schedule 3.13   —   Subsidiaries
Schedule 6.01   —   Existing Indebtedness Schedule 6.06   —   Existing
Restrictions

EXHIBITS:

Exhibit A — Form of Assignment and Assumption

 

iii



--------------------------------------------------------------------------------

Exhibit B — Form of Opinion of Borrower’s Counsel

Exhibit C — Form of Guarantee and Contribution Agreement

 

iv



--------------------------------------------------------------------------------

FOUR-YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT dated as
of March 11, 2011 (this “Agreement”), among CONVERGYS CORPORATION, an Ohio
corporation; the LENDERS party hereto; JPMORGAN CHASE BANK, N.A., as
Administrative Agent; CITIBANK, N.A., as Syndication Agent; and BNP Paribas, The
Bank of Nova Scotia, PNC Bank, National Association, and Wells Fargo Bank, N.A.,
as Co-Documentation Agents.

The Borrower (such term and each other capitalized term not otherwise defined in
this preamble having the meaning assigned in Article I below), certain of the
Lenders and the Administrative Agent are parties to the Five-Year Competitive
Advance and Revolving Credit Facility Agreement dated as of October 20, 2006, as
amended (the “Existing Credit Agreement”). The Borrower has requested that the
Existing Credit Agreement be replaced with this Four-Year Competitive Advance
and Revolving Credit Facility Agreement, and that the Lenders extend credit to
enable it to borrow on a revolving credit basis on and after the date hereof and
at any time and from time to time prior to the Maturity Date a principal amount
not in excess of $300,000,000 at any time outstanding. The Borrower has also
requested the Lenders to establish procedures pursuant to which the Borrower may
invite the Lenders to bid on an uncommitted basis on short-term borrowings by
the Borrower maturing on or prior to the Maturity Date. The proceeds of
borrowings hereunder are to be used to refinance borrowings under the Existing
Credit Agreement and for general corporate purposes of the Borrower and its
Subsidiaries.

The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions herein set forth.

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.



--------------------------------------------------------------------------------

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means the Administrative Agent, the Syndication Agent and the
Co-Documentation Agents.

“Agreement” means this Four-Year Competitive Advance and Revolving Credit
Facility Agreement, as the same may hereafter be modified, supplemented or
amended from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the LIBO Rate for a Borrowing
with a one month Interest Period commencing on such day (or, if such day is not
a Business Day, the immediately preceding Business Day) plus 1.00%. For purposes
of clause (c) of the preceding sentence, the Adjusted LIBO Rate on any day shall
be based on the rate per annum appearing on the Reuters “LIBOR01” screen
displaying British Bankers’ Association Interest Settlement Rates (or on any
successor or substitute screen provided by Reuters, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such screen, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to US Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to such day for
deposits in US Dollars with a maturity of one month. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate,
respectively.

“Alternative Currency” means Sterling, Euros, Canadian Dollars or Australian
Dollars.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day, with respect to any Eurodollar Revolving
Loan or ABR Revolving Loan, or with respect to the facility fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Facility Fee Rate”, “Eurodollar Spread” or “ABR Spread”, as
the case may be,

 

2



--------------------------------------------------------------------------------

based upon the public ratings by S&P and Moody’s, respectively, applicable on
such date to the Index Debt (or, in the absence of such a rating from any rating
agency, the Borrower’s corporate credit rating or analogous rating from such
rating agency):

 

    

Index Debt Ratings

(S&P/Moody’s)

   Facility Fee Rate
(basis points per
annum)      Eurodollar Spread
(basis points per
annum)      ABR Spread
(basis points per
annum)  

Category 1:

   BBB/Baa2 or higher      37.5         187.5         87.5   

Category 2:

   BBB-/Baa3      40.0         210.0         110.0   

Category 3:

   BB+/Ba1      42.5         232.5         132.5   

Category 4:

   BB/Ba2      45.0         255.0         155.0   

Category 5:

  

equal to or lower than

BB-/Ba3 or unrated

     50.0         275.0         175.0   

For purposes of the foregoing, (i) if either S&P or Moody’s shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless one of the two ratings is more than two
ratings levels lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category one level below that of the higher of
the two ratings; and (iii) if the rating established or deemed to have been
established by S&P or Moody’s for the Index Debt shall be changed (other than as
a result of a change in the rating system of S&P or Moody’s), such change shall
be effective as of the date on which it is first announced by the applicable
rating agency. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of S&P or Moody’s shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

“Approved Fund” has the meaning set forth in Section 9.04(b).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Augmenting Lender” has the meaning set forth in Section 2.05(a).

“Availability Period” means the period from and including the Effective Date to
but excluding the Maturity Date.

 

3



--------------------------------------------------------------------------------

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it; provided that a Bankruptcy Event
shall not result solely by virtue of any ownership interest, or the acquisition
of any ownership interest, in such Person by a Governmental Authority so long as
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Convergys Corporation, an Ohio corporation.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Competitive Loan or group of
Competitive Loans of the same Type made on the same date and as to which a
single Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in US Dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cellular Interests” means the Borrower’s limited partnership interests in the
Cellular JVs.

“Cellular JVs” means Cincinnati SMSA Limited Partnership and Cincinnati SMSA
Tower Holdings LLC.

“Cellular Subsidiary” means any Subsidiary that is engaged in no business or
business activity other than the ownership of Cellular Interests and activities
incidental thereto.

 

4



--------------------------------------------------------------------------------

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than 25% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Borrower; (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by Persons who were neither (i) nominated by the board of directors of
the Borrower nor (ii) appointed by directors so nominated; or (c) the
acquisition of direct or indirect Control of the Borrower by any Person or
group.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation, implementation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
Issuing Bank (or, for purposes of Section 2.15(b), by any lending office of such
Lender or by such Lender’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided, however,
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and each request, rule, guideline or
directive thereunder or issued in connection therewith shall and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Charges” has the meaning set forth in Section 9.14.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Competitive
Loans.

“Co-Documentation Agents” means BNP Paribas, The Bank of Nova Scotia, PNC Bank,
National Association, and Wells Fargo Bank, N.A., in their capacities as
co-documentation agents hereunder.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans hereunder expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section 2.09
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04 and (c) increased pursuant to Section 2.05.
The initial amount of each Lender’s Commitment is set forth on Schedule 2.01, or
in the Assignment and

 

5



--------------------------------------------------------------------------------

Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. The initial aggregate amount of the Lenders’ Commitments is
$300,000,000.

“Commitment Increase” has the meaning set forth in Section 2.05(b).

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.

“Competitive Loan” means a Loan made pursuant to Section 2.04.

“Consenting Lender” has the meaning set forth in Section 2.09(d).

“Consolidated EBITDA” means, for any fiscal period, with respect to the Borrower
and the Consolidated Subsidiaries, Consolidated Net Income for such period plus,
to the extent deducted in computing such Consolidated Net Income, without
duplication, the sum of (a) income tax expense, (b) interest expense (including
the aggregate yield (expressed in US Dollars) obtained by the purchasers or
investors under any Securitization Transactions on their investments in accounts
receivable of the Borrower and the Subsidiaries during such period, determined
in accordance with generally accepted financial practice and the terms of such
Securitization Transactions), (c) depreciation and amortization expense, (d) any
non-cash extraordinary or non-cash non-recurring losses, (e) non-cash pension
settlement charges in an aggregate amount during the term of this Agreement not
to exceed $25,000,000 in respect of items that will not require cash payments to
be made in future periods, and (f) other non-cash items (other than accruals)
reducing Consolidated Net Income, minus, to the extent added in computing such
Consolidated Net Income, without duplication, the sum of (i) interest income,
(ii) any extraordinary or non-recurring gains and (iii) other non-cash items
increasing Consolidated Net Income, and minus any cash payments made in respect
of items reflected or to be reflected as non-cash charges reducing Consolidated
Net Income during past or future periods, all as determined on a consolidated
basis in accordance with GAAP. In the event that there shall have occurred any
acquisition or disposition by the Borrower or a Subsidiary of a business or
business unit during any period for which Consolidated EBITDA is to be
determined, such determination shall be made on a pro forma basis (in accordance
with Regulation S-X under the Securities Act of 1933) as if such acquisition or
disposition and any related incurrence or repayment of Indebtedness had occurred
on the first day of such period. Following any Permitted Cellular Monetization,
calculations of Consolidated EBITDA shall exclude, on a pro forma basis, items
of income and expense attributable to any Cellular JV or Cellular Subsidiary
with respect to which such Permitted Cellular Monetization shall have occurred.

 

6



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any fiscal period, the aggregate of
all interest expense of the Borrower and the Consolidated Subsidiaries for such
period that, in accordance with GAAP, is or should be included in “interest
expense” reflected in the income statement for the Borrower and the Consolidated
Subsidiaries (but excluding any amortization of original issue discount in
respect of the Borrower’s 5.75% Junior Subordinated Convertible Debentures due
September 2029), all as determined on a consolidated basis in accordance with
GAAP, plus, for any fiscal period, the aggregate yield (expressed in US Dollars)
obtained by the purchasers under any Securitization Transactions on their
investments in accounts receivable of the Borrower and the Subsidiaries during
such period, determined in accordance with generally accepted financial practice
and the terms of such Securitization Transactions. In the event that there shall
have occurred any acquisition or disposition by the Borrower or a Subsidiary of
a business or business unit during any period for which Consolidated Interest
Expense is to be determined, such determination shall be made on a pro forma
basis (in accordance with Regulation S-X under the Securities Act of 1933) as if
such acquisition or disposition and any related incurrence or repayment of
Indebtedness had occurred on the first day of such period. Following any
Permitted Cellular Monetization, calculations of Consolidated Interest Expense
shall exclude, on a pro forma basis, items interest expense attributable to any
Cellular JV or Cellular Subsidiary with respect to which such Permitted Cellular
Monetization shall have occurred.

“Consolidated Net Income” means, for any fiscal period, net income of the
Borrower and the Consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Subsidiary” means any Subsidiary that should be consolidated with
the Borrower for financial reporting purposes in accordance with GAAP.

“Consolidated Total Debt” means, at any date, all Indebtedness of the Borrower
and the Consolidated Subsidiaries at such date, determined on a consolidated
basis in accordance with GAAP, plus, without duplication, the aggregate
outstanding principal amount of all Securitization Transactions; provided, that
following any Permitted Cellular Monetization, calculations of Consolidated
Total Debt shall exclude any Non-Recourse Indebtedness of any Cellular JV or
Cellular Subsidiary with respect to which such Permitted Cellular Monetization
shall have occurred.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent, each Issuing Bank and each other
Lender.

“Declining Lender” has the meaning set forth in Section 2.09(d).

 

7



--------------------------------------------------------------------------------

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, (ii) to fund any portion of its participations in Letters of Credit or
(iii) to pay to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified in such writing, including, if applicable, by reference to a specific
Default) has not been satisfied, (b) has notified the Borrower or the
Administrative Agent in writing, or has made a public statement, to the effect
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s good-faith determination that a
condition precedent (specifically identified in such writing, including, if
applicable, by reference to a specific Default) to funding a Loan cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by the
Administrative Agent made in good faith to provide a certification in writing
from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Administrative Agent’s receipt of such certification in
form and substance satisfactory to the Administrative Agent, or (d) has become
the subject of a Bankruptcy Event.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual

 

8



--------------------------------------------------------------------------------

arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) a failure by any Plan
to satisfy the minimum funding standards (as defined in Section 412 of the Code
or Section 302 of ERISA) applicable to such plan, in each instance, whether or
not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that any Plan is, or is
expected to be, in “at-risk” status, as defined in Section 430(i)(4) of the Code
or Section 303(i)(4) of ERISA; (e) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(g) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (h) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA, or in
“endangered” or “critical” status within the meaning of Section 432 of the Code
or Section 305 of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate (or, in the case of a
Competitive Loan, the LIBO Rate).

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following taxes imposed on or with respect to the
Administrative Agent, any Lender, any Issuing Bank or any other recipient:
(a) income or franchise taxes imposed on (or measured by) net income by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United

 

9



--------------------------------------------------------------------------------

States of America or any similar tax imposed by any other jurisdiction in which
any such recipient is located and (c) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Borrower under Section 2.19(b)),
any withholding tax imposed by the United States of America on amounts payable
to such Foreign Lender under any law in effect on the date such Foreign Lender
becomes a party to this Agreement (or designates a new lending office) or is
attributable to such Foreign Lender’s failure to comply with Section 2.17(f),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.17(a).

“Existing Credit Agreement” has the meaning assigned to such term in the
preamble hereto.

“Existing Maturity Date” has the meaning set forth in Section 2.08(d).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not incorporated or otherwise
organized under the laws of the United States or its territories or possessions.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and

 

10



--------------------------------------------------------------------------------

any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantee Agreement” means the guarantee and contribution agreement,
substantially in the form of Exhibit C, to be entered into by the Administrative
Agent, the Borrower and the Guarantors.

“Guarantee Requirement” means, at any time, that the Guarantee Agreement (or a
supplement referred to in Section 22 thereof) shall have been executed by each
Material Subsidiary (other than a Foreign Subsidiary) existing at such time,
shall have been delivered to the Administrative Agent and shall be in full force
and effect.

“Guarantor” means any Subsidiary that shall be a party to the Guarantee
Agreement.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement. The
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements provided for in such Hedging
Agreements) that the Borrower or such Subsidiary would be required to pay if
such Hedging Agreement were terminated at such time.

“Increase Effective Date” has the meaning set forth in Section 2.05(b).

 

11



--------------------------------------------------------------------------------

“Increasing Lender” has the meaning set forth in Section 2.05(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(k) all Securitization Transactions of such Person. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes, imposed on or with
respect to any payment made by any Loan Party under any Loan Document.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Information” has the meaning set forth in Section 9.12.

“Information Management Business” means the Borrower’s business that provides
billing and business support system (BSS) solutions.

“Information Memorandum” means the Confidential Information Memorandum dated
February 2011 relating to the Borrower and the Transactions.

“Initial Loans” has the meaning set forth in Section 2.05(b).

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan

 

12



--------------------------------------------------------------------------------

is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period and (c) with respect to any Fixed Rate Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Fixed Rate Borrowing with an Interest
Period of more than 90 days’ duration (unless otherwise specified in the
applicable Competitive Bid Request), each day prior to the last day of such
Interest Period that occurs at intervals of 90 days’ duration after the first
day of such Interest Period, and any other dates that are specified in the
applicable Competitive Bid Request as Interest Payment Dates with respect to
such Borrowing.

“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or twelve months) thereafter, as the
Borrower may elect and (b) with respect to any Fixed Rate Borrowing, the period
(which shall not be less than seven days or more than 360 days) commencing on
the date of such Borrowing and ending on the date specified in the applicable
Competitive Bid Request; provided, that (i) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurodollar Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

“Issuing Bank” means JPMorgan Chase Bank, N.A. and Citibank, N.A., and any other
Lender designated by the Borrower and approved by the Administrative Agent that
shall have agreed to serve in such capacity. Each Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate (it
being agreed that such Issuing Bank shall, or cause such Affiliate to, comply
with the requirements of Section 2.07 with respect to each such Letter of
Credit).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a drawing
made on any Letter of Credit.

“LC Exchange Rate” means, on any day, with respect to US Dollars in relation to
any Alternative Currency, the rate at which US Dollars may be exchanged into
such Alternative Currency, as set forth at approximately 12:00 noon, New York
City time, on such day on the applicable Reuters World Currency Page. In the
event that such rate does not appear on the applicable Reuters World Currency
Page, the LC Exchange

 

13



--------------------------------------------------------------------------------

Rate shall be determined by reference to such other publicly available service
for displaying exchange rates as may be agreed upon by the Administrative Agent
and the Borrower or, in the absence of such agreement, such LC Exchange Rate
shall instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
11:00 a.m., London time, on such date for the purchase of such Alternative
Currency, with US Dollars for delivery two Business Days later; provided that if
at the time of any such determination, for any reason, no such spot rate is
being quoted, the Administrative Agent, after consultation with the Borrower,
may use any reasonable method it deems appropriate to determine such rate, and
such determination shall be conclusive absent manifest error.

“LC Exposure” means, at any time, the sum of (a) the aggregate of the US Dollar
Equivalents of the undrawn amounts of all outstanding Letters of Credit at such
time plus (b) the aggregate of the US Dollar Equivalents of all LC Disbursements
that have not yet been reimbursed by or on behalf of the applicable Borrower at
such time. The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time.

“LC Participation Calculation Date” means, with respect to any LC Disbursement
made in an Alternative Currency, (a) the date on which the applicable Issuing
Bank shall advise the Administrative Agent that it purchased with US Dollars the
currency used to make such LC Disbursement, or (b) if such Issuing Bank shall
not advise the Administrative Agent that it made such a purchase, the date on
which such LC Disbursement is made.

“Lenders” means (a) the Persons listed on Schedule 2.01, (b) any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption and (c) any Person that shall have become a party
hereto pursuant to Section 2.05.

“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a subsidiary.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters “LIBOR01” screen displaying British
Bankers’ Association Interest Settlement Rates (or on any successor or
substitute screen of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such screen of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to US
Dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for US Dollar deposits with a maturity

 

14



--------------------------------------------------------------------------------

comparable to such Interest Period. In the event that such rate is not available
at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which US
Dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement and any promissory note issued hereunder
and the Guarantee Agreement.

“Loan Party” means the Borrower and each Guarantor.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and the Subsidiaries taken as a whole, (b) the ability of the Borrower
to perform any of its obligations under this Agreement or (c) the rights of or
benefits available to the Lenders under this Agreement.

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower and its Subsidiaries in an aggregate principal amount exceeding
$25,000,000.

“Material Subsidiary” means (a) any Subsidiary that directly or indirectly owns
or Controls any Material Subsidiary (unless the only Material Subsidiary
directly or indirectly owned or controlled by such Subsidiary is CMG Utah Inc.)
and (b) CMG Utah Inc. and any other Subsidiary (i) the revenues of which for the
most recent period of four fiscal quarters of the Borrower for which financial
statements have been delivered pursuant to Section 5.01 (or, prior to the
delivery of any such financial statements, for the period of four fiscal
quarters ended December 31, 2010) were greater than 1% of the Borrower’s
consolidated revenues for such period and (ii) the assets of which as of the end
of such period were greater than 1% of Borrower’s consolidated assets as of such

 

15



--------------------------------------------------------------------------------

date; provided that if at any time (i) the aggregate amount of the revenues of
all Subsidiaries that are not Material Subsidiaries exceeds 5% of the Borrower’s
consolidated revenues for the most recent period of four fiscal quarters of the
Borrower for which financial statements have been delivered pursuant to
Section 5.01 (or, prior to the delivery of any such financial statements, for
the period of four fiscal quarters ended December 31, 2010) or (ii) the
aggregate amount of the assets of all Subsidiaries that are not Material
Subsidiaries exceeds 5% of the Borrower’s consolidated assets as of the end of
such period, the Borrower (or, in the event the Borrower has failed to do so
within 10 Business Days, the Administrative Agent) shall designate sufficient
Subsidiaries (which shall not include any Cellular JV or Cellular Subsidiary in
respect of which a Permitted Cellular Monetization shall have occurred) as
“Material Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Material
Subsidiaries. For purposes of making the determinations required by this
definition, revenues and assets of Foreign Subsidiaries shall be converted into
US Dollars at the rates used in preparing the consolidated balance sheet of the
Borrower included in the applicable financial statements. Notwithstanding the
foregoing, a Subsidiary formed solely for the purpose of carrying out one or
more Securitization Transactions and owning no assets and conducting no business
other than those incidental to such Securitization Transactions shall not
constitute a Material Subsidiary. Notwithstanding the foregoing, any computation
of the Borrower’s consolidated assets or consolidated revenues for purposes of
this definition shall exclude the assets (and related revenues) subject to a
Securitization Transaction and the assets and revenues of any Cellular JV or
Cellular Subsidiary in respect of which a Permitted Cellular Monetization shall
have occurred.

“Maturity Date” means March 11, 2015, as such date may be extended pursuant to
Section 2.08(d).

“Maximum Rate” has the meaning set forth in Section 9.14.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Defaulting Lender” means any Lender that is not a Defaulting Lender.

“Non-Increasing Lender” has the meaning set forth in Section 2.05(a).

“Non-Recourse Indebtedness” means Indebtedness of any Cellular JV or Cellular
Subsidiary; provided that (a) none of the Borrower or any other Subsidiary
(other than such Cellular JV or Cellular Subsidiary or any of its subsidiaries)
is directly or contingently liable (whether as an obligor or by way of any
Guarantee or other undertaking) for the payment of any principal, premium or
interest on such Indebtedness or for any fees, indemnities, expense
reimbursements or other amounts of whatever nature accrued or payable in
connection with such Indebtedness and (b) such

 

16



--------------------------------------------------------------------------------

Indebtedness is not, and does not have the right to be, secured by any Lien on
any asset of the Borrower or any other Subsidiary (other than such Cellular JV
or Cellular Subsidiary or any of its subsidiaries).

“OFAC” has the meaning set forth in Section 3.14.

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or any Issuing Bank, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Taxes
(other than a connection arising from such recipient having executed, delivered,
enforced, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, or engaged in any other
transaction pursuant to, or enforced, any Loan Document, or sold or assigned an
interest in any Loan Document).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Participant” has the meaning set forth in Section 9.04(c).

“Participant Register” has the meaning set forth in Section 9.04(c)(iii).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Cellular Monetization” means (a) any sale of any Cellular JV or
Cellular Subsidiary or any equity interest therein, or (b) any incurrence of
Non-Recourse Indebtedness by any Cellular JV or Cellular Subsidiary; provided
that immediately after the occurrence of any of the foregoing events, and giving
pro forma effect thereto and to any Restricted Payment made or to be made with
the proceeds thereof as if they had occurred at the beginning of the most recent
period of four fiscal quarters for which financial statements shall have been
delivered under Section 5.01(a) or (b) (or, prior to the delivery of any such
financial statements, as of the beginning of the period of four fiscal quarters
ended December 31, 2010), (i) no Default or Event of Default shall exist and
(ii) in the case of any event referred to in clause (a) of this definition, the
Borrower’s ratio of (A) Consolidated Total Debt (reduced by any amount of such
proceeds used to repay Revolving Loans, but only to the extent the Commitments
shall have been simultaneously reduced by a like amount), to (B) Consolidated
EBITDA for such period of four fiscal quarters, shall not be greater than 2.50
to 1.00.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business

 

17



--------------------------------------------------------------------------------

and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Priority Indebtedness” means, without duplication, (a) all Indebtedness, and
the principal amount of the obligations under any Hedging Agreements, of any
Subsidiary (other than any Guarantor) and (b) all Indebtedness, and the
principal amount of the obligations under any Hedging Agreements, of the
Borrower or any Subsidiary that is secured by any Lien on any asset of the
Borrower or any Subsidiary or that is referred to in clause (d), (f), (h) or
(k) of the definition of “Indebtedness”.

“Register” has the meaning set forth in Section 9.04.

 

18



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the total Revolving Credit
Exposures and unused Commitments at such time; provided that, for purposes of
declaring the Loans to be due and payable pursuant to Article VII, and for all
purposes after the Loans become due and payable pursuant to Article VII or the
Commitments expire or terminate, the outstanding Competitive Loans of the
Lenders shall be included in their respective Revolving Credit Exposures in
determining the Required Lenders.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any shares of stock or other
equity interests in the Borrower, or any payment (whether in cash, securities or
other property), on account of the purchase, redemption, retirement,
acquisition, cancelation or termination of any shares of stock or other equity
interests in the Borrower, and (b) any voluntary prepayment, purchase or
redemption of any Indebtedness of the Borrower or a Subsidiary that by its terms
is subordinated in right of payment, in whole or in part, to the obligations of
the Loan Parties under the Loan Documents.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of (a) the outstanding principal amount of such Lender’s Revolving Loans,
plus (b) its LC Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“S&P” means Standard & Poor’s.

“Securitization Transaction” means any transfer by the Borrower or any
Subsidiary of accounts receivable or interests therein, in a transaction
designed to be treated as a “true sale” transaction in a bankruptcy proceeding
(though not necessarily for accounting purposes), (a) to a trust, partnership,
corporation or other entity, which transfer is funded by the incurrence or
issuance by the transferee or any successor transferee of indebtedness or other
securities that are to receive payments from, or that represent interests in,
the cash flow derived from such accounts receivable or interests therein, or
(b) directly to one or more investors or other purchasers. The “amount” or
“principal amount” of any Securitization Transaction shall be deemed at any time
to be the aggregate principal or stated amount of the Indebtedness or other
securities referred to in such clause or, if there shall be no such principal or
stated amount, the uncollected amount of the accounts receivable or interests
therein transferred pursuant to such Securitization Transaction net of any such
accounts receivable or interests therein that have been written off as
uncollectible.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal,

 

19



--------------------------------------------------------------------------------

special, emergency or supplemental reserves) expressed as a decimal established
by the Board to which the Administrative Agent is subject for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board). Such reserve percentages shall include those imposed pursuant to
such Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Subsequent Borrowings” has the meaning set forth in Section 2.05(b).

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Syndication Agent” means Citibank, N.A., in its capacity as syndication agent
hereunder.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Transactions” means (a) the execution, delivery and performance by the Borrower
of this Agreement and the Guarantee Agreement, the borrowing of Loans and the
use of the proceeds thereof and the issuance of Letters of Credit hereunder and
(b) the execution, delivery and performance by the Guarantors of the Guarantee
Agreement.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“US Dollars” or “$” refers to lawful money of the United States of America.

 

20



--------------------------------------------------------------------------------

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
Alternative Currency, the equivalent in US Dollars of such amount, determined by
the Administrative Agent using the LC Exchange Rate with respect to such
currency in effect for such amount on such date. The US Dollar Equivalent at any
time of the amount of any Letter of Credit or LC Disbursement denominated in any
Alternative Currency shall be the amount most recently determined as provided in
Section 1.05.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the

 

21



--------------------------------------------------------------------------------

Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

SECTION 1.05. Currency Translation. The Administrative Agent shall determine the
US Dollar Equivalent of any Letter of Credit denominated in an Alternative
Currency as of the date of the issuance thereof and on the first Business Day of
each subsequent calendar month on which such Letter of Credit is outstanding, in
each case using the Exchange Rate in effect on the date of determination, and
each such amount shall be the US Dollar Equivalent of such Letter of Credit
until the next required determination thereof pursuant to this Section. The
Administrative Agent shall in addition determine the US Dollar Equivalent of any
Letter of Credit denominated in an Alternative Currency as provided in Sections
2.07(d) and 2.05(f). The Administrative Agent shall notify the Borrower, the
Lenders and the Issuing Banks of each calculation of the US Dollar Equivalent of
each Letter of Credit and LC Disbursement.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans in US Dollars to the Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result in (a) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Commitment or (b) the sum of the total Revolving Credit Exposures
plus the aggregate principal amount of outstanding Competitive Loans exceeding
the total Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. Each Competitive Loan shall be
made in accordance with the procedures set forth in Section 2.04. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments and
Competitive Bids of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, (i) each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith, and (ii) each Competitive Borrowing shall be comprised
entirely of Eurodollar Loans or Fixed Rate Loans as the Borrower may request in
accordance

 

22



--------------------------------------------------------------------------------

herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement;
provided further that in exercising such option, each Lender shall comply with
its obligation under Section 2.19(a).

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $2,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $2,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the aggregate unused balance of the Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.07(f). Each
Competitive Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of ten Eurodollar Revolving Borrowings
outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 10:00 a.m., New
York City time, on the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

 

23



--------------------------------------------------------------------------------

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04. Competitive Bid Procedure. (a) Subject to the terms and conditions
set forth herein, from time to time during the Availability Period the Borrower
may request Competitive Bids and may (but shall not have any obligation to)
accept Competitive Bids and borrow Competitive Loans; provided that the sum of
the total Revolving Credit Exposures plus the aggregate principal amount of
outstanding Competitive Loans shall not exceed the total Commitments and
provided further that if the Maturity Date shall have been extended pursuant to
Section 2.09(d), no Competitive Bid Request and no Competitive Loan shall be
made hereunder if, after giving effect thereto, the aggregate principal amount
of all Competitive Loans maturing after such Existing Maturity Date would exceed
the aggregate Commitments that have been extended to a date after the maturity
of the last of such Competitive Loans. To request Competitive Bids, the Borrower
shall notify the Administrative Agent of such request by telephone, in the case
of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time, four
Business Days before the date of the proposed Borrowing and, in the case of a
Fixed Rate Borrowing, not later than 10:00 a.m., New York City time, one
Business Day before the date of the proposed Borrowing; provided that the
Borrower may submit no more than one Competitive Bid Request on the same day and
a Competitive Bid Request shall not be made within five Business Days after the
date of any previous Competitive Bid Request, unless any and all such previous
Competitive Bid Requests shall have been withdrawn or all Competitive Bids
received in response thereto rejected. Each such telephonic Competitive Bid
Request shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Competitive Bid Request in a form approved by
the Administrative Agent and signed by the Borrower. Each such telephonic and
written Competitive Bid Request shall specify the following information in
compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Eurodollar Borrowing or a Fixed Rate
Borrowing;

(iv) the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”; and

 

24



--------------------------------------------------------------------------------

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by facsimile or by electronic communication, inviting the Lenders to
submit Competitive Bids.

(b) Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the Borrower in response to a Competitive Bid Request. Each
Competitive Bid by a Lender must be in a form approved by the Administrative
Agent and must be received by the Administrative Agent by hand delivery or
facsimile, in the case of a Eurodollar Competitive Borrowing, not later than
9:30 a.m., New York City time, three Business Days before the proposed date of
such Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not later
than 9:30 a.m., New York City time, on the proposed date of such Competitive
Borrowing. Competitive Bids that do not conform substantially to the form
approved by the Administrative Agent may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the applicable Lender as
promptly as practicable. Each Competitive Bid shall specify (i) the principal
amount (which shall be a minimum of $5,000,000 and an integral multiple of
$1,000,000 and which may equal the entire principal amount of the Competitive
Borrowing requested by the Borrower) of the Competitive Loan or Loans that the
Lender is willing to make, (ii) the Competitive Bid Rate or Rates at which the
Lender is prepared to make such Loan or Loans (expressed as a percentage rate
per annum in the form of a decimal to no more than four decimal places) and
(iii) the Interest Period applicable to each such Loan and the last day thereof.

(c) The Administrative Agent shall promptly notify the Borrower by facsimile or
by electronic communication of the Competitive Bid Rate and the principal amount
specified in each Competitive Bid and the identity of the Lender that shall have
made such Competitive Bid.

(d) Subject only to the provisions of this paragraph, the Borrower may accept or
reject any Competitive Bid. The Borrower shall notify the Administrative Agent
by telephone, confirmed by facsimile in a form approved by the Administrative
Agent, whether and to what extent it has decided to accept or reject each
Competitive Bid, in the case of a Eurodollar Competitive Borrowing, not later
than 10:30 a.m., New York City time, three Business Days before the date of the
proposed Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not
later than 10:30 a.m., New York City time, on the proposed date of the
Competitive Borrowing; provided that (i) the failure of the Borrower to give
such notice shall be deemed to be a rejection of each Competitive Bid, (ii) the
Borrower shall not accept a Competitive Bid made at a particular Competitive Bid
Rate if the Borrower rejects a Competitive Bid made at a lower Competitive Bid
Rate, (iii) the aggregate amount of the Competitive Bids accepted by the
Borrower shall not exceed the aggregate amount of the requested Competitive
Borrowing specified in the related Competitive Bid Request, (iv) to the extent
necessary to comply with clause (iii) above, the Borrower may accept Competitive
Bids at the same

 

25



--------------------------------------------------------------------------------

Competitive Bid Rate in part, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such Competitive Bid, and (v) except pursuant
to clause (iv) above, no Competitive Bid shall be accepted for a Competitive
Loan unless such Competitive Loan is in a minimum principal amount of $5,000,000
and an integral multiple of $1,000,000; provided further that if a Competitive
Loan must be in an amount less than $5,000,000 because of the provisions of
clause (iv) above, such Competitive Loan may be for a minimum of $1,000,000 or
any integral multiple thereof, and in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to clause (iv) the amounts shall be rounded to integral
multiples of $1,000,000 in a manner determined by the Borrower. A notice given
by the Borrower pursuant to this paragraph shall be irrevocable.

(e) The Administrative Agent shall promptly notify each bidding Lender by
facsimile or by electronic communication whether or not its Competitive Bid has
been accepted (and, if so, the amount and Competitive Bid Rate so accepted), and
each successful bidder will thereupon become bound, subject to the terms and
conditions hereof, to make the Competitive Loan in respect of which its
Competitive Bid has been accepted.

(f) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such Competitive Bid directly to the
Borrower at least one quarter of an hour earlier than the time by which the
other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.

SECTION 2.05. Increase in Commitments. (a) The Borrower may on one occasion at
any time not later than three months prior to the Maturity Date, by written
notice to the Administrative Agent (which shall promptly deliver a copy to each
of the Lenders), request that the total Commitments be increased by an amount
that will not result in the total Commitments under this Agreement exceeding
$400,000,000 minus the amount of any reduction of the Commitments pursuant to
Section 2.09. Such notice shall set forth the amount of the requested increase
in the total Commitments and the date on which such increase is requested to
become effective (which shall be not less than 30 days or more than 60 days
after the date of such notice), and shall offer each Lender the opportunity to
increase its Commitment by its Applicable Percentage of the proposed increased
amount. Each Lender shall, by notice to the Borrower and the Administrative
Agent given not more than 30 days after the date of the Borrower’s notice,
either agree to increase its Commitment by all or a portion of the offered
amount (each Lender so agreeing being an “Increasing Lender”) or decline to
increase its Commitment (and any Lender that does not deliver such a notice
within such period of 30 days shall be deemed to have declined to increase its
Commitment) (each Lender so declining or deemed to have declined being a
“Non-Increasing Lender”). In the event that, on the 30th day after the Borrower
shall have delivered a notice pursuant to the first sentence of this paragraph,
the Lenders shall have agreed pursuant to the preceding sentence to increase
their Commitments by an aggregate amount less than the increase in the total
Commitments requested by the Borrower, the Administrative Agent may arrange for
one or more banks

 

26



--------------------------------------------------------------------------------

or other financial institutions (any such bank or other financial institution
referred to in this clause (a) being called an “Augmenting Lender”), which may
include any Lender, to extend Commitments or increase their existing Commitments
in an aggregate amount equal to the unsubscribed amount; provided that each
Augmenting Lender, if not already a Lender hereunder, shall be subject to the
approval of the Borrower and the Administrative Agent (which approvals shall not
be unreasonably withheld) and each Augmenting Lender shall execute all such
documentation as the Administrative Agent shall specify to evidence its
Commitment and its status as a Lender hereunder. Increases and new Commitments
created pursuant to this clause (a) shall become effective on the date specified
in the notice delivered by the Borrower pursuant to the first sentence of this
paragraph. Notwithstanding the foregoing, no increase in the total Commitments
(or in the Commitment of any Lender) shall become effective under this paragraph
unless, (i) on the date of such increase, the representations and warranties of
the Borrower set forth in this Agreement shall be true and correct and no
Default shall have occurred and be continuing, and the Administrative Agent
shall have received a certificate to that effect dated such date and executed by
a Financial Officer of the Borrower, (ii) the Administrative Agent shall have
received (with sufficient copies for each of the Lenders) documents consistent
with those delivered on the Effective Date under clauses (c) and (d) of
Section 4.01 as to the corporate power and authority of the Borrower to borrow
hereunder after giving effect to such increase and (iii) following any such
increase pursuant to this Section, no Lender shall have a Commitment
representing more than 30% of the total Commitments.

(b) On the effective date (the “Increase Effective Date”) of any increase in the
total Commitments pursuant to Section 2.05(a) (the “Commitment Increase”),
(i) the aggregate principal amount of the Loans outstanding (the “Initial
Loans”) immediately prior to giving effect to the Commitment Increase on the
Increase Effective Date shall be deemed to be paid, (ii) each Increasing Lender
and each Augmenting Lender that shall have been a Lender prior to the Commitment
Increase shall pay to the Administrative Agent in same day funds an amount equal
to the difference between (A) the product of (1) such Lender’s Applicable
Percentage (calculated after giving effect to the Commitment Increase)
multiplied by (2) the amount of the Subsequent Borrowings and (B) the product of
(1) such Lender’s Applicable Percentage (calculated without giving effect to the
Commitment Increase) multiplied by (2) the amount of the Initial Loans,
(iii) each Augmenting Lender that shall not have been a Lender prior to the
Commitment Increase shall pay to Administrative Agent in same day funds an
amount equal to the product of (1) such Augmenting Lender’s Applicable
Percentage (calculated after giving effect to the Commitment Increase)
multiplied by (2) the amount of the Subsequent Borrowings, and (iv) after the
Administrative Agent receives the funds specified in clauses (ii) and
(iii) above, the Administrative Agent shall pay to each Non-Increasing Lender
the portion of such funds that is equal to the difference between (A) the
product of (1) such Non-Increasing Lender’s Applicable Percentage (calculated
without giving effect to the Commitment Increase) multiplied by (2) the amount
of the Initial Loans, and (B) the product of (1) such Non-Increasing Lender’s
Applicable Percentage (calculated after giving effect to the Commitment
Increase) multiplied by (2) the amount of the Subsequent Borrowings, (v) after
the effectiveness of the Commitment Increase, the Borrower shall be deemed to
have made new Borrowings (the “Subsequent Borrowings”) in an aggregate principal
amount equal to the aggregate principal amount of the Initial

 

27



--------------------------------------------------------------------------------

Loans and of the types and for the Interest Periods specified in a Borrowing
Request delivered to the Administrative Agent in accordance with Section 2.03,
(vi) each Non-Increasing Lender, each Increasing Lender and each Augmenting
Lender shall be deemed to hold its Applicable Percentage of each Subsequent
Borrowing (calculated after giving effect to the Commitment Increase) and
(vii) the Borrower shall pay each Increasing Lender and each Non-Increasing
Lender any and all accrued but unpaid interest on the Initial Loans. The deemed
payments made pursuant to clause (i) above in respect of each Eurodollar Loan
shall be subject to indemnification by the Borrower pursuant to the provisions
of Section 2.16 if the Increase Effective Date occurs other than on the last day
of the Interest Period relating thereto.

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account designated by the Borrower in the applicable Borrowing Request or
Competitive Bid Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.07. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in US Dollars or any Alternative Currency for its own
account, and in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, at any time and from time to time during the
Availability Period. In the event of any inconsistency between the terms and
conditions of any letter of credit application furnished to any Issuing Bank in
connection with the issuance of any Letter of Credit and the terms and
conditions of this Agreement, the terms and conditions of this Agreement shall
control.

 

28



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, the Borrower shall hand deliver or
fax to the applicable Issuing Bank and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the requested date
of issuance, amendment, renewal or extension (which shall be a Business Day),
the date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the
currency in which such Letter of Credit is to be denominated (which shall be US
Dollars or an Alternative Currency), the name and address of the beneficiary
thereof and such other information as shall be necessary to enable the
applicable Issuing Bank to prepare, amend, renew or extend such Letter of
Credit. If requested by the applicable Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any such request. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon each issuance, amendment, renewal or
extension of any Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension, (i) the LC Exposure will not exceed $50,000,000, (ii) the sum of the
total Revolving Credit Exposures plus the aggregate principal amount of
outstanding Competitive Loans will not exceed the total Commitments, and
(iii) each Lender’s Revolving Credit Exposure shall not exceed such Lender’s
Commitment. Each Issuing Bank agrees that it shall not permit any issuance,
amendment, renewal or extension of a Letter of Credit to occur unless it shall
have given to the Administrative Agent written notice thereof required under
paragraph (1) of this Section.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided that any Letter of
Credit may contain customary automatic renewal provisions agreed upon by the
Borrower and the applicable Issuing Bank pursuant to which the expiration date
of such Letter of Credit shall automatically be extended for a period of up to
12 months (but not to a date later than the date set forth in clause
(ii) above), subject to a right on the part of such Issuing Bank to prevent any
such renewal from occurring by giving notice to the beneficiary in advance of
any such renewal.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or any Lender, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank under such Letter of

 

29



--------------------------------------------------------------------------------

Credit and not reimbursed by the Borrower on the date due as provided in
paragraph (f) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason. Such payment by the Lenders shall be
made (i) if the currency of the applicable LC Disbursement or reimbursement
payment shall be US Dollars, then in the currency of such LC Disbursement and
(ii) if the currency of the applicable LC Disbursement or reimbursement payment
shall be an Alternative Currency, then in US Dollars and in an amount thereof
calculated by the Administrative Agent based on current exchange rates on the
applicable LC Participation Calculation Date, sufficient to enable the
Administrative Agent to purchase an amount of such Alternative Currency equal to
the amount of such LC Disbursement. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or any reduction
or termination of the Commitments or any fluctuation in currency values, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender further acknowledges and agrees that, in
issuing, amending, renewing or extending any Letter of Credit, the applicable
Issuing Bank shall be entitled to rely, and shall not incur any liability for
relying, upon the representation and warranty of the Borrower deemed made
pursuant to Section 4.02, unless, at least one Business Day prior to the time
such Letter of Credit is issued, amended, renewed or extended, the Required
Lenders shall have notified the applicable Issuing Bank (with a copy to the
Administrative Agent) in writing that, as a result of one or more events or
circumstances described in such notice, one or more of the conditions precedent
set forth in Section 4.02(a) or 4.02(b) would not be satisfied if such Letter of
Credit were then issued, amended, renewed or extended (it being understood and
agreed that, in the event any Issuing Bank shall have received such notice, it
shall have no obligation to issue, amend, renew or extend any Letter of Credit
until and unless it shall be satisfied that the events and circumstances
described in such notice shall have been cured or otherwise shall have ceased to
exist).

(e) Disbursements. The applicable Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by hand delivery
or facsimile), of such demand for payment and whether the Issuing Bank has made
or will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.

(f) Reimbursement. If an Issuing Bank shall make an LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than (i) if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on any Business Day, then
2:00 p.m., New York City time, on such Business Day or (ii) otherwise, 12:00
noon, New York City time, on the Business Day immediately following the day that
the Borrower receives such notice; provided that, if the amount of such LC
Disbursement is denominated in US Dollars and

 

30



--------------------------------------------------------------------------------

is not less than $1,000,000, the Borrower may request in accordance with
Section 2.03 that such payment be financed with an ABR Revolving Borrowing and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing. If the
Borrower fails to make any such reimbursement payment in respect of any LC
Disbursement by the time specified above, (A) if such payment relates to a
Letter of Credit denominated in an Alternative Currency, automatically and with
no further action required, the obligation of the Borrower to reimburse the
applicable LC Disbursement shall be permanently converted into an obligation to
reimburse the US Dollar Equivalent, calculated using the LC Exchange Rates on
the applicable LC Participation Calculation Date, of such LC Disbursement, and
(B) in the case of any such payment, the Administrative Agent shall notify each
Lender of such failure, the payment then due from the Borrower in respect of the
applicable LC Disbursement and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent in US Dollars its Applicable Percentage of the amount then
due from the Borrower, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders pursuant to this paragraph),
and the Administrative Agent shall promptly remit to the applicable Issuing Bank
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse an Issuing Bank for an LC
Disbursement (other than the funding of an ABR Revolving Borrowing as
contemplated above) shall not constitute a Revolving Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement. If the
Borrower’s reimbursement of, or obligation to reimburse, any amounts in any
Alternative Currency would subject the Administrative Agent, the applicable
Issuing Bank or any Lender to any stamp duty, ad valorem charge or similar tax
that would not be payable if such reimbursement were made or required to be made
in US Dollars, the Borrower shall pay the amount of any such tax requested by
the Administrative Agent, such Issuing Bank or such Lender.

(g) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this paragraph, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrower’s obligations hereunder. None
of the Administrative Agent, the Lenders,

 

31



--------------------------------------------------------------------------------

the Issuing Banks or any of their Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit, any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), any error, omission, interruption, loss or delay in transmission or
delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any other act, failure, to act
or other event or circumstance; provided that the foregoing shall not be
construed to excuse any Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or wilful
misconduct on the part of an Issuing Bank (as determined by a court of competent
jurisdiction in a final and nonappealable judgment), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made pursuant to paragraph (e) of this Section, then
Section 2.13(d) shall apply. Interest accrued pursuant to this paragraph shall
be paid to the Administrative Agent, for the account of the applicable Issuing
Bank, except that interest accrued on and after the date of payment by any
Lender pursuant to paragraph (f) of this Section to reimburse such Issuing Bank
shall be for the account of such Lender to the extent of such payment, and shall
be payable on demand or, if no demand has been made, on the date on which the
Borrower reimburses the applicable LC Disbursement in full.

(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that (i) amounts payable in
respect of any Letter of Credit or LC Disbursement shall be payable in the
currency of such Letter of Credit or LC Disbursement, except that LC
Disbursements in an Alternative Currency in respect of which the applicable
Borrower’s reimbursement obligations have been converted to obligations in US
Dollars as provided

 

32



--------------------------------------------------------------------------------

in paragraph (f) of this Section and interest accrued thereon shall be payable
in US Dollars and (ii) the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII. The Borrower also shall deposit cash collateral in accordance with
this paragraph as and to the extent required by Sections 2.11 or 2.20. Each such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Banks for LC Disbursements for which they have not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other obligations of the Borrower under this Agreement. If the Borrower
provides an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived. If the Borrower is required to provide an
amount of cash collateral hereunder pursuant to Section 2.11(b), such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower as and to
the extent that, after giving effect to such return, the sum of the total
Revolving Credit Exposures plus the aggregate principal amount of outstanding
Competitive Loans would not exceed the aggregate Commitments and no Default
shall have occurred and be continuing.

(j) Designation of Additional Issuing Banks. The Borrower may, at any time and
from time to time, with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld), designate as additional Issuing Banks one
or more Lenders that agree to serve in such capacity as provided below. The
acceptance by a Lender of an appointment as an Issuing Bank hereunder shall be
evidenced by an agreement, which shall be in form and substance reasonably
satisfactory to the Administrative Agent, executed by the Borrower, the
Administrative Agent and such designated Lender and, from and after the
effective date of such agreement, (i) such Lender shall have all the rights and
obligations of an Issuing Bank under this Agreement and (ii) references herein
to the term “Issuing Bank” shall be deemed to include such Lender in its
capacity as an issuer of Letters of Credit hereunder.

(k) Termination of an Issuing Bank. The Borrower may terminate the appointment
of any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank, with a copy to the Administrative Agent. Any such
termination shall become effective upon the earlier of (i) such Issuing Bank
acknowledging receipt of such notice and (ii) the 10th Business Day following
the date of

 

33



--------------------------------------------------------------------------------

the delivery thereof; provided that no such termination shall become effective
until and unless the LC Exposure attributable to Letters of Credit issued by
such Issuing Bank (or its Affiliates) shall have been reduced to zero. At the
time any such termination shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the terminated Issuing Bank pursuant to
Section 2.12(b). Notwithstanding the effectiveness of any such termination, the
terminated Issuing Bank shall remain a party hereto and shall continue to have
all the rights of an Issuing Bank under this Agreement with respect to Letters
of Credit issued by it prior to such termination, but shall not issue any
additional Letters of Credit.

(l) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which the Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such LC Disbursement and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.

(m) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Competitive Borrowings, which may not be converted or continued.

 

34



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Interest Election Request in
a form approved by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

 

35



--------------------------------------------------------------------------------

SECTION 2.09. Termination and Reduction of Commitments; Extension of the
Maturity Date. (a) Unless previously terminated, the Commitments shall terminate
on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $10,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the total Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans would exceed the total
Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

(d) The Borrower may, by written notice to the Administrative Agent (which shall
promptly deliver a copy to each of the Lenders) not less than 30 days and not
more than 90 days prior to any anniversary of the Effective Date, but not more
than twice during the term of the Agreement, request that the Lenders extend the
Maturity Date for an additional period of one year. Each Lender shall, by notice
to the Borrower and the Administrative Agent given not later than the 20th day
after the date of the Administrative Agent’s receipt of the Borrower’s notice,
advise the Borrower whether or not it agrees to the requested extension (each
Lender agreeing to a requested extension being called a “Consenting Lender” and
each Lender declining to agree to a requested extension being called a
“Declining Lender”). Any Lender that has not so advised the Borrower and the
Administrative Agent by such day shall be deemed to have declined to agree to
such extension and shall be a Declining Lender. If Lenders constituting the
Required Lenders shall have agreed to a Maturity Date extension request, then
the Maturity Date shall, as to the Consenting Lenders, be extended to the first
anniversary of the Maturity Date theretofore in effect (such Maturity Date being
called the “Existing Maturity Date”). The decision of any Lender to agree or
withhold agreement to any extension request shall be at the sole discretion of
such Lender. The Commitment of any Declining Lender shall terminate on the
Existing Maturity Date. The principal amount of any outstanding Loans made by
Declining Lenders, together with any accrued interest thereon and any accrued
fees and other amounts payable to or for the account of such Declining Lenders
hereunder, shall be due and payable on the Existing Maturity Date,

 

36



--------------------------------------------------------------------------------

and on the Existing Maturity Date the Borrower shall also make such other
prepayments of the Loans as shall be required in order that, after giving effect
to the termination of the Commitments of, and all payments to, Declining Lenders
pursuant to this sentence, the sum of the aggregate Revolving Credit Exposures
plus the aggregate principal amount of all Competitive Loans shall not exceed
the total Commitments. Notwithstanding the foregoing provisions of this
paragraph, the Borrower shall have the right, pursuant to Sections 2.18 and
9.04, at any time prior to the Existing Maturity Date, to replace a Declining
Lender with a Lender or other financial institution that will agree to a
Maturity Date extension request, and any such replacement Lender shall for all
purposes constitute a Consenting Lender. Notwithstanding the foregoing, no
extension of the Maturity Date pursuant to this paragraph shall become effective
unless (i) the Administrative Agent shall have received documents consistent
with those delivered with respect to the Borrower under Section 4.01(c) and (d),
giving effect to such extension, and (ii) on the anniversary of the Effective
Date that immediately follows the date on which the Borrower delivers the
applicable Maturity Date extension request, the conditions set forth in
Section 4.02(a) and (b) shall be satisfied (without giving effect to the
exclusion of Section 3.04(b) in such paragraph (a), but with the date set forth
in Section 3.04(b) being deemed to be the date of the last audited financial
statements delivered to the Lenders pursuant to Section 5.01(a) prior to the
delivery of such Maturity Date extension request, and with all references in
Section 4.02(a) and (b) to a Borrowing being deemed to be references to such
extension) and the Administrative Agent shall have received a certificate to
that effect dated such date and executed by a Financial Officer.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date and (ii) to the Administrative Agent for the account of the
applicable Lenders the then unpaid principal amount of each Competitive Loan on
the last day of the Interest Period applicable to such Loan.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period, if any, applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any

 

37



--------------------------------------------------------------------------------

manner affect the obligation of the Borrower to repay the Loans in accordance
with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section; provided that
the Borrower shall not have the right to prepay any Competitive Loan without the
prior consent of the Lender thereof.

(b) In the event and on each occasion that the sum of the total Revolving Credit
Exposures plus the aggregate principal amount of outstanding Competitive Loans
exceeds the aggregate Commitments, the Borrower shall prepay Revolving
Borrowings (or, if no such Borrowings are outstanding, deposit cash collateral
in an account with the Administrative Agent in accordance with Section 2.07(i))
in an aggregate amount equal to such excess.

(c) In the event and on each occasion that the sum of the total Revolving Credit
Exposures plus the aggregate principal amount of outstanding Competitive Loans
exceeds the total Commitments then, upon notice to such effect from the
Administrative Agent, on the last day of any Interest Period for any Eurodollar
Borrowing, and on each other date on which any ABR Borrowing shall be
outstanding, the Borrower shall prepay the Loans in an aggregate amount equal to
the lesser of (i) the amount necessary to eliminate such excess (after giving
effect to any other prepayment of Loans on such day) and (ii) the amount of the
applicable Borrowings. If at any time the sum of the total Revolving Credit
Exposures plus the aggregate principal amount of outstanding Competitive Loans
exceeds 105% of the total Commitments, then, upon notice to such effect from the
Administrative Agent, the Borrower shall, not later than the next Business Day,
prepay one or more Borrowings in an aggregate principal amount sufficient to
eliminate such excess.

(d) The Borrower shall notify the Administrative Agent by telephone (confirmed
by facsimile, if arrangements for doing so have been approved by the
Administrative Agent) of any prepayment hereunder (i) in the case of prepayment
of a Eurodollar Revolving Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 12:00 noon, New York
City time, on the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date

 

38



--------------------------------------------------------------------------------

and the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.13.

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused), or, after such Commitment shall have terminated, the
outstanding Revolving Credit Exposure of such Lender, during the period from and
including the date hereof to but excluding the date on which such Commitment
shall have terminated and such Lender shall have no outstanding Revolving Credit
Exposure. Accrued facility fees shall be payable in arrears on the last day of
March, June, September and December of each year, on any date prior to the
Maturity Date on which the Commitments terminate and on the Maturity Date. All
facility fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender, in arrears at the end of each calendar quarter, upon termination
of the Commitments and upon the date on which such Lender ceases to have any LC
Exposure, a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the Applicable Rate used to determine the interest
rate applicable to Eurodollar Revolving Loans on the daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the excluding the later of the date on which such Lender’s Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to each Issuing Bank a fronting fee, which shall accrue at the rate or
rates per annum separately agreed upon between such Issuing Bank and the
Borrower on the average daily amount of the LC Exposure attributable to Letters
of Credit issued by such Issuing Bank (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and

 

39



--------------------------------------------------------------------------------

any such fees accruing after the date on which the Commitments terminate shall
be payable on demand. Any other fees payable to an Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand. All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to any Issuing Bank, in the
case of fees payable to it) for distribution, if applicable, to the Lenders.
Fees paid shall not be refundable under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest (i) in
the case of a Eurodollar Revolving Loan, at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate, or
(ii) in the case of a Eurodollar Competitive Loan, at the LIBO Rate for the
Interest Period in effect for such Borrowing plus (or minus, as applicable) the
Margin applicable to such Loan.

(c) Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Loan.

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph
(d) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

 

40



--------------------------------------------------------------------------------

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders (or, in the case
of a Eurodollar Competitive Loan, the Lender that is required to make such Loan)
that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, facsimile or electronic communication as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective, (ii) if any Borrowing Request
requests a Eurodollar Revolving Borrowing, such Borrowing shall be made as an
ABR Borrowing and (iii) any request by the Borrower for a Eurodollar Competitive
Borrowing shall be ineffective; provided that (A) if the circumstances giving
rise to such notice do not affect all the Lenders, then requests by the Borrower
for Eurodollar Competitive Borrowings may be made to Lenders that are not
affected thereby and (B) if the circumstances giving rise to such notice affect
only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or Issuing Bank;

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans

 

41



--------------------------------------------------------------------------------

or Fixed Rate Loans made by such Lender or any Letter of Credit or participation
therein; or

(iii) subject the Administrative Agent, any Lender or any Issuing Bank to any
Taxes on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto (other than (A) Indemnified Taxes, (B) Excluded Taxes and
(B) Other Connection Taxes on gross or net income, profits or revenue (including
value-added or similar Taxes));

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or Issuing Bank of participating in, issuing, or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
the case may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such Issuing Bank, to a level below that
which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender or Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or Issuing Bank, or such Lender’s or Issuing Bank’s holding company for
any such reduction suffered.

(c) A certificate of a Lender or Issuing Bank setting forth in reasonable detail
the amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or reductions incurred more than 270
days prior to the date that such Lender or Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or Issuing Bank’s

 

42



--------------------------------------------------------------------------------

intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

(e) Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Revolving Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(b) and is revoked in accordance therewith), (d) the failure
to borrow any Competitive Loan after accepting the Competitive Bid to make such
Loan, or (e) the assignment of any Eurodollar Loan or Fixed Rate Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate (or, in the case of a Eurodollar Competitive Loan, the LIBO
Rate) that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for US Dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Taxes, unless such deduction is required by any law. If any Withholding
Agent determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative

 

43



--------------------------------------------------------------------------------

Agent, Lender or Issuing Bank (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, and each Lender or
Issuing Bank, as the case may be, within 10 days after written demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, on
or with respect to any payment by or on account of any obligation of the
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate in reasonable detail as to the amount of such payment or liability
delivered to the Borrower by a Lender or Issuing Bank, or by the Administrative
Agent on its own behalf or on behalf of a Lender or Issuing Bank, shall be
conclusive absent manifest error.

(d) Each Lender and each Issuing Bank, as applicable shall severally indemnify
the Administrative Agent for any Taxes (but, in the case of any Indemnified
Taxes, only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender or Issuing
Bank that are paid or payable by the Administrative Agent in connection with any
Loan Document and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. The indemnity under this paragraph shall
be paid within 10 days after the Administrative Agent delivers to the applicable
Lender or Issuing Bank, as applicable, a certificate stating the amount of Taxes
so paid or payable by the Administrative Agent. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(f) Any Lender that is entitled to an exemption from or reduction of withholding
tax (including U.S. backup withholding tax) under the law of the jurisdiction in
which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or

 

44



--------------------------------------------------------------------------------

reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to the Issuing Banks as expressly provided herein, and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in US Dollars.

(b) (i) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(x) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (y) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(ii) For purposes of determining the available Commitments of the Lenders at any
time, each outstanding Competitive Borrowing shall be deemed to have utilized
the Commitments of the Lenders (including those Lenders which shall not have
made Loans as part of such Competitive Borrowing) pro rata in accordance with
such respective Commitments.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participation in LC Disbursements and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with

 

45



--------------------------------------------------------------------------------

the aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or any Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or such Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the applicable Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(b) or 2.18(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
or Issuing Bank requests compensation under Section 2.15, or if the Borrower is
required to pay any additional amount to any Lender, any Issuing Bank or any
Governmental Authority for the account of any Lender or Issuing Bank pursuant to
Section 2.17, then such Lender or Issuing Bank shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or such Issuing Bank,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.15 or 2.17, as the case may be,

 

46



--------------------------------------------------------------------------------

in the future and (ii) would not subject such Lender or such Issuing Bank to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or such Issuing Bank. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or Issuing Bank in connection with any
such designation or assignment.

(b) If any Lender or any Issuing Bank requests compensation under Section 2.15,
or if the Borrower is required to pay any additional amount to any Lender, any
Issuing Bank or any Governmental Authority for the account of any Lender
pursuant to Section 2.17, or if any Lender is a Defaulting Lender, or if any
Lender is a Declining Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender or Issuing Bank, as the case may be, to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
(other than any outstanding Competitive Loans held by such Lender and other
than, in the case of any Issuing Bank, its interests, rights and obligations
under this Agreement with respect to then outstanding Letters of Credit that
have been issued by it) to an assignee that shall assume such obligations (which
assignee may be another Lender or Issuing Bank, as the case may be, if a Lender
or Issuing Bank accepts such assignment); provided that (i) the Borrower shall
have received the prior written consent of the Administrative Agent and, if a
Commitment is being assigned, each Issuing Bank, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans (other than Competitive
Loans) and participations in LC Disbursements, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments. A Lender or Issuing Bank
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or Issuing Bank or otherwise,
the circumstances entitling the Borrower to require such assignment and
delegation cease to apply.

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) facility fees shall cease to accrue on the amount of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification

 

47



--------------------------------------------------------------------------------

requiring the consent of all Lenders or all Lenders affected thereby shall,
except as otherwise provided in Section 9.02, require the consent of such
Defaulting Lender;

(c) if any LC Exposure exists at the time a Lender becomes a Defaulting Lender,
then:

(i) if no Event of Default shall have existed at the time such Lender became a
Defaulting Lender, then the LC Exposure of such Defaulting Lender shall be
reallocated among the Non-Defaulting Lenders ratably in accordance with their
respective Applicable Percentages, but only to the extent the sum of all
Non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
LC Exposure does not exceed the total of all Non-Defaulting Lenders’
Commitments; and

(ii) if clause (i) shall not be applicable as a result of the existence of an
Event of Default, or if the reallocation described in clause (i) above cannot,
or can only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent, cash collateralize for the benefit
of the Issuing Banks the portion of such Defaulting Lender’s LC Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.07(i) for so long as such
LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such portion of such Defaulting Lender’s cash collateralized LC
Exposure for so long as such Defaulting Lender’s LC Exposure is cash
collateralized;

(iv) if any portion of the LC Exposure of the Non-Defaulting Lenders is
reallocated pursuant to this clause (i) above, then the fees payable to the
Lenders pursuant to Sections 2.12(a) and 2.12(b) shall be adjusted to give
effect to such reallocation;

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
cash collateralized nor reallocated pursuant to this clause (i) or (ii) above,
then, without prejudice to any rights or remedies of the applicable Issuing Bank
or any other Lender hereunder, all facility fees that otherwise would have been
payable to such Defaulting Lender (solely with respect to the portion of such
Defaulting Lender’s Commitment utilized by such LC Exposure) and all letter of
credit fees payable under Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Banks (and allocated among
them ratably based on the amount of such Defaulting Lender’s LC Exposure
attributable to Letters of Credit issued by each Issuing Bank) until and to the
extent that such LC Exposure is cash collateralized and/or reallocated; and

 

48



--------------------------------------------------------------------------------

(d) so long as such Lender is a Defaulting Lender, an Issuing Bank shall not be
required to issue, amend, renew or increase any Letter of Credit unless in each
case it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be fully covered by the Commitments of the
Non-Defaulting Lenders and/or cash collateral provided by the Borrower in
accordance with paragraph (c) of this Section, and participating interests in
any such newly issued, amended, reviewed or extended Letter of Credit will be
allocated among Non-Defaulting Lenders in a manner consistent with paragraph
(c)(i) of this Section (and such Defaulting Lender shall not participate
therein); and

In the event that (x) a Bankruptcy Event with respect to a Lender Parent shall
have occurred following the date hereof and for so long as such Bankruptcy Event
shall continue or (y) any Issuing Bank has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, no Issuing Bank shall be required
to issue, amend, renew or extend any Letter of Credit, unless such Issuing Bank
shall have entered into arrangements with the Borrower or such Lender
satisfactory to such Issuing Bank to defease any risk to it in respect of such
Lender hereunder; it being understood and agreed that any Lender that is a
Subsidiary of such Lender Parent or otherwise the Lender to which the Issuing
Bank is referring in clause (y) hereof refers shall not, solely as a result of
the determination made in clause (x) or (y) hereof, be deemed a Defaulting
Lender.

In the event that the Administrative Agent, the Borrower and each Issuing Bank
each agree that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and, except for the matter set forth in
Schedule 3.01, in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s or Guarantor’s, as the case may be, corporate powers and have been

 

49



--------------------------------------------------------------------------------

duly authorized by all necessary corporate and, if required, stockholder action.
Each of the Loan Documents has been duly executed and delivered by the Borrower
or the Guarantors, as applicable, and constitutes a legal, valid and binding
obligation of the Borrower or the Guarantors, as applicable, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries, and (d) will not result in the creation
or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2010, reported on by Ernst & Young LLP,
independent public accountants. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP.

(b) Since December 31, 2010, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Borrower and its Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the

 

50



--------------------------------------------------------------------------------

Borrower or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. The Borrower and each Subsidiary has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Borrower or such Subsidiary, as applicable, has set aside on its
books adequate reserves in accordance with GAAP and (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Accounting Standards Codification Topic 715) did not, as of the end
of the most recent fiscal period for which financial statements have been
delivered pursuant to Section 5.01(a) or (b), exceed the fair market value of
the assets of all such underfunded Plans by an amount that could reasonably be
expected to result in a Material Adverse Effect.

 

51



--------------------------------------------------------------------------------

SECTION 3.11. Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, when taken as a whole, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

SECTION 3.12. Use of Proceeds. Neither the Borrower nor any Subsidiary is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying margin stock (within the meaning of Regulation T, U or X of
the Board). No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U, and X.

SECTION 3.13. Subsidiaries. Schedule 3.13 contains an accurate list of all
Material Subsidiaries on the date hereof, setting forth their respective
jurisdictions of organization and the percentage of their respective ownership
interest held by the Borrower or other Subsidiaries. All of the issued and
outstanding shares of capital stock of the Material Subsidiaries have been duly
authorized and issued and are fully paid and non-assessable.

SECTION 3.14. Sanctioned Persons. None of the Borrower or any Subsidiary nor, to
the knowledge of the Borrower, any director, officer, agent, employee or
Affiliate of the Borrower or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Borrower will not directly or indirectly
use the proceeds of the Loans or otherwise make available such proceeds to any
Person for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by OFAC.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include transmission by facsimile or by electronic imaging, if arrangements

 

52



--------------------------------------------------------------------------------

for doing so have been approved by the Administrative Agent, of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

(b) The Administrative Agent (or its counsel) shall have received from the
Borrower and each Guarantor either (i) a counterpart of the Guarantee Agreement
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include transmission by facsimile or by
electronic imaging, if arrangements for doing so have been approved by the
Administrative Agent, of a signed signature page of the Guarantee Agreement)
that such party has signed a counterpart of the Guarantee Agreement.

(c) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Frost Brown Todd LLC substantially in the form of Exhibit B, and
covering such other matters relating to the Borrower, this Agreement or the
Transactions as the Required Lenders shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinions.

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower and the
Guarantors, the authorization of the Transactions and any other legal matters
relating to the Borrower and the Guarantors, the Loan Documents or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraph (b) of Section 3.04 and paragraphs (a) and (b) of Section 4.02.

(f) The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.

(g) There shall be no litigation or administrative proceeding that would
reasonably be expected to have a Material Adverse Effect.

(h) The Lenders shall have received four-year projections for the Borrower.

(i) All loans outstanding under the Existing Credit Agreement shall have been
repaid, together with accrued interest and facility fees due thereunder, and the
commitments under the Existing Credit Agreement shall have been terminated.

 

53



--------------------------------------------------------------------------------

(j) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA Patriot Act.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 5:00 p.m., New York City time, on
March 30, 2011 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing and of each Issuing Bank to issue, amend, renew or
extend any Letter of Credit is subject to the satisfaction of the following
conditions:

(a) Except for those specified in Section 3.04(b), the representations and
warranties of the Borrower set forth in this Agreement shall be true and correct
on and as of the date of such Borrowing, issuance, amendment, renewal or
extension (or, in the case of any representation or warranty that by its express
terms is limited to a particular date, as of that date).

(b) At the time of and immediately after giving effect to such Borrowing,
issuance, amendment, renewal or extension, no Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated in whole, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for delivery to each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting

 

54



--------------------------------------------------------------------------------

forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.08 and 6.09 and (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d) promptly after the same become publicly available, copies of all periodic
and other reports and proxy statements filed by the Borrower or any Subsidiary
with the Securities and Exchange Commission, or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be;

(e) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change;

(f) promptly following a request therefor, any documentation or other
information that a Lender or Issuing Bank reasonably requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act; and

 

55



--------------------------------------------------------------------------------

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender or Issuing Bank may reasonably request.

Information required to be delivered pursuant to clause (a), (b) or (d) of this
Section shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, (i) shall have
been posted by the Administrative Agent on an IntraLinks or similar site to
which the Lenders have been granted access or (ii) shall be available on the
website of the SEC at http://www.sec.gov.; provided, in the case of this clause
(ii) that the Borrower shall have notified the Administrative Agent of such
posting.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender and Issuing Bank prompt written notice of
the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$20,000,000;

(d) any change in the date of its fiscal year end; and

(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of the Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.04.

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
the Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not

 

56



--------------------------------------------------------------------------------

paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of the Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of the Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of the Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender or Issuing Bank, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
the Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for general corporate purposes (including working capital
needs, refinancing Indebtedness, providing commercial paper backup,
reimbursement of LC Disbursements and financing acquisitions that are approved
by the board of directors, or other governing body, of the target entity before
the acquiror commences a tender offer, proxy solicitation or similar action with
respect to the target’s voting capital stock). No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the Regulations of the Board, including Regulations T, U
and X.

SECTION 5.09. Guarantee Requirement. The Borrower will cause the Guarantee
Requirement to be satisfied at all times.

 

57



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or been terminated in whole, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

SECTION 6.01. Priority Indebtedness. The Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Priority
Indebtedness other than:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness (other than letters of credit) existing on the date hereof and
set forth on Schedule 6.01, and extensions, renewals or replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that no additional Subsidiaries will be added as obligors or guarantors
in respect of any Indebtedness referred to in this clause (b) and no such
Indebtedness shall be secured by any additional assets (other than as a result
of any Lien covering after-acquired property in effect on the date hereof);

(c) Indebtedness consisting of actual or contingent reimbursement obligations in
respect of letters of credit in an aggregate amount at any time not in excess of
$40,000,000;

(d) Indebtedness of any Subsidiary to the Borrower or any other Subsidiary, or
Indebtedness of the Borrower to any Subsidiary; provided that no such
Indebtedness shall be assigned to, or subjected to any Lien in favor of, a
Person other than the Borrower or a Subsidiary;

(e) Indebtedness incurred to finance the acquisition, construction or
improvement of, and secured by, any fixed or capital assets acquired,
constructed or improved by the Borrower or any Subsidiary, and extensions,
renewals or replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof or add additional Subsidiaries as obligors
or guarantors in respect thereof and that are not secured by any additional
assets; provided that such Indebtedness is incurred prior to or within 90 days
after such acquisition or the completion of such construction or improvement and
does not exceed 90% of the cost of acquiring, constructing or improving such
fixed or capital assets;

(f) Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that such Indebtedness exists at the time such Person becomes a
Subsidiary, is not created in contemplation of or in connection with such Person
becoming a Subsidiary and is not secured by any Liens other than Liens permitted
under Section 6.02(c), and extensions, renewals or replacements of any of the
Indebtedness referred to above in this clause that do not increase the
outstanding

 

58



--------------------------------------------------------------------------------

principal amount thereof or add additional obligors or guarantors in respect
thereof and that are not secured by any additional assets;

(g) Indebtedness of any Subsidiary as an account party in respect of letters of
credit backing obligations of any Subsidiary that do not constitute
Indebtedness;

(h) Indebtedness incurred in connection with any sale and lease-back
transactions permitted under Section 6.03;

(i) Securitization Transactions to the extent that the aggregate amount, without
duplication, of all Securitization Transactions does not at any time exceed
$200,000,000;

(j) Capital Lease Obligations in an aggregate amount not greater than
$100,000,000 resulting from sale and leaseback transactions in respect of the
Borrower’s properties;

(k) Non-Recourse Indebtedness of any Cellular Subsidiary incurred pursuant to or
created after any Permitted Cellular Monetization in respect of such Cellular
Subsidiary; and

(l) other Priority Indebtedness in an aggregate amount outstanding at any time
not greater than $50,000,000.

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof; provided that (i) such Lien shall not apply to any other
property or asset of the Borrower or any Subsidiary, (ii) such Lien shall secure
only those obligations which it secures on the date hereof and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof and (iii) all such Liens secure obligations having an aggregate
principal amount not exceeding at any time $15,000,000;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or

 

59



--------------------------------------------------------------------------------

the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary securing Indebtedness incurred to finance such
acquisition, construction or improvement; provided that (i) such Liens and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (ii) the
Indebtedness secured thereby does not exceed 90% of the cost of acquiring,
constructing or improving such fixed or capital assets and (iii) such Liens
shall not apply to any other property or assets of the Borrower or any
Subsidiary;

(e) any Lien securing the Borrower’s obligations under any Hedging Agreement,
subject to the requirements of Section 6.07;

(f) sales of accounts receivable and interests therein pursuant to
Securitization Transactions constituting Priority Indebtedness permitted under
Section 6.01;

(g) Liens deemed to exist in connection with sale and lease-back transactions
permitted under Section 6.03;

(h) Liens securing Priority Indebtedness permitted under Section 6.01(a), (d) or
(l);

(i) any Lien on any property or asset of any Cellular JV or Cellular Subsidiary
in respect of which a Permitted Cellular Monetization has occurred; and

(j) other Liens not specifically listed above securing obligations (other than
Indebtedness) not to exceed $1,000,000 at any one time outstanding.

SECTION 6.03. Sale and Lease-Back Transactions. The Borrower will not, and will
not permit any Subsidiary to, enter into any arrangement, directly or
indirectly, with any Person whereby it shall sell or transfer any property used
or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property which it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred, except that the Borrower and its Subsidiaries may enter into sale
and leaseback transactions in respect of its properties so long as any Capital
Lease Obligations resulting from such transactions are permitted under
Section 6.01(j).

SECTION 6.04. Fundamental Changes. (a) The Borrower will not, and will not
permit any Subsidiary to, merge or consolidate with any other Person, or permit
any other Person to merge or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing (i) any Subsidiary may merge
into the Borrower or any other

 

60



--------------------------------------------------------------------------------

Subsidiary; provided, that in the case of any merger of one Subsidiary into
another, if either of such Subsidiaries shall be a Guarantor, the surviving or
resulting Subsidiary must at all times after such merger be a Guarantor;
(ii) any Person other than a Subsidiary may merge with the Borrower or a
Subsidiary so long as (A) in the case of a merger to which the Borrower is a
party, the Borrower must be the surviving or resulting corporation, (B) in the
case of a merger to which a Subsidiary is a party, the surviving or resulting
Person must be a Subsidiary (and, if any such constituent Subsidiary shall have
been a Guarantor, a Guarantor) and (C) in the case of any merger referred to in
this clause (iii), the Borrower shall be in compliance on a pro forma basis with
the covenants set forth in Sections 6.08 and 6.09 as of the end of and for the
most recent period of four fiscal quarters for which financial statements shall
have been delivered pursuant to Section 5.01 (or, prior to the delivery of any
such financial statements, the period of four fiscal quarters ended December 31,
2010), giving effect to such merger and any related incurrence or repayment of
Indebtedness as if it had occurred at the beginning of such period; and
(iii) any Subsidiary may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders.

(b) The Borrower will not, and will not permit any Subsidiary to, sell,
transfer, lease or otherwise dispose of assets (including the stock of any
Subsidiary, whether now owned or hereafter acquired), except that (i) the
Borrower or any Subsidiary may sell inventory or equipment in the ordinary
course of business; (ii) the Borrower or any Subsidiary may sell, lease or
otherwise transfer any assets to the extent that the assets so sold, leased or
transferred in any transaction have a book value not greater than $1,500,000,
(iii) the Borrower or any Subsidiary may sell, lease or otherwise transfer any
of its assets to the Borrower or to any Subsidiary; provided, that in the case
of any such transfer to a Subsidiary, if the transferor shall be the Borrower or
a Guarantor, the transferee Subsidiary must at all times after such transfer be
a Guarantor; (iv) the Borrower or any Subsidiary may transfer equity interests
in any Cellular JV or Cellular Subsidiary as part of a Permitted Cellular
Monetization; (v) the Borrower may sell or spin-off of the Information
Management Business so long as (A) no Default shall exist at the time thereof or
after giving pro forma effect thereto and (B) the ratio of (1) Consolidated
Total Debt (reduced by any amount of such proceeds used to repay Revolving
Loans, but only to the extent the Commitments shall have been simultaneously
reduced by a like amount) to (2) Consolidated EBITDA as of the end of or for the
most recent period of four fiscal quarters for which financial statements have
been delivered pursuant to Section 5.01 (or, prior to the delivery of any such
financial statements, the period of four fiscal quarters ended December 31,
2010), giving pro forma effect to such sale or spin-off as if it had occurred at
the beginning of such period, shall not be greater than 2.50 to 1.00; and
(vi) the Borrower and the Subsidiaries may effect additional transfers, through
sales, leases, mergers or otherwise, of assets that in the aggregate do not
account for more than (A) during any period of four fiscal quarters, 5%, or
(B) from and after the Effective Date, 10%, of the consolidated assets or
revenues of the Borrower and the Subsidiaries, as of the end of or for the then
most recent period of four fiscal quarters for which financial statements have
been delivered pursuant to Section 5.01 (or, prior to the delivery of any such
financial statements, the period of four fiscal quarters ended December 31,
2010).

 

61



--------------------------------------------------------------------------------

(c) The Borrower will not, and will not permit any Subsidiary to, engage to any
material extent in any business other than businesses of the type conducted by
the Borrower and the Subsidiaries on the date of this Agreement and businesses
reasonably related thereto, provided that this paragraph (c) shall not apply to
any Cellular Subsidiary in respect of which a Permitted Cellular Monetization
shall have occurred.

SECTION 6.05. Transactions with Affiliates. (a) The Borrower will not, and will
not permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
between or among the Borrower and the Subsidiaries (other than any Cellular
Subsidiary or Cellular JV in respect of which a Permitted Cellular Monetization
shall have occurred) not involving any other Affiliate and (c) dividends or
other distributions (whether in cash, securities or other property) with respect
to any shares of any class of capital stock of the Borrower or any Subsidiary,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such shares of
capital stock of the Borrower or any option, warrant or other right to acquire
any such shares of capital stock of the Borrower.

(b) The Borrower will not, and will not permit any Subsidiary to, make any
additional investments in or loans or advances to, or Guarantee any obligations
of, any Cellular Subsidiary or Cellular JV in respect of which a Permitted
Cellular Monetization shall have occurred, other than investments, loans,
advances and Guarantees in an aggregate amount not greater than $35,000,000 plus
the amount of any cash dividends or distributions from any such Cellular
Subsidiary or Cellular JV to the Borrower or any Subsidiary (other than to any
Cellular Subsidiary or Cellular JV) after the occurrence of such Permitted
Cellular Monetization.

SECTION 6.06. Restrictive Agreements. The Borrower will not, and will not permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon the ability of (a) the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of the assets of the Borrower or any
Subsidiary to secure the obligations of the Borrower or such Subsidiary under
the Loan Documents, or (b) any Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
this Agreement, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.06 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to restrictions and conditions contained in any agreement governing
Non-Recourse Indebtedness of a Cellular JV or Cellular Subsidiary in respect of
which a Permitted Cellular Monetization shall have occurred and (iv) clause
(a) of the

 

62



--------------------------------------------------------------------------------

foregoing shall not apply to (A) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by clauses (e), (h), (i) or
(j) of Section 6.01 if such restrictions or conditions apply only to the assets
securing such Indebtedness or (B) customary provisions in leases and other
agreements restricting the assignment thereof.

SECTION 6.07. Hedging Agreements. The Borrower will not, and will not permit any
Subsidiary to, enter into any Hedging Agreement, except (a) Hedging Agreements
entered into to hedge or mitigate risks (including foreign exchange risks) to
which the Borrower or any Subsidiary has actual exposure, and (b) Hedging
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate, from floating rates to fixed rates or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.

SECTION 6.08. Interest Coverage Ratio. The Borrower will not permit the ratio of
(a) Consolidated EBITDA to (b) Consolidated Interest Expense, in each case for
any period of four consecutive fiscal quarters, to be less than 4.0 to 1.0.

SECTION 6.09. Consolidated Total Debt to Consolidated EBITDA Ratio. The Borrower
will not at any time permit the ratio of (a) Consolidated Total Debt at such
time to (b) Consolidated EBITDA for the most recently ended period of four
consecutive fiscal quarters to be greater than (a) prior to December 31, 2012,
3.00 to 1.0, and (b) on or after December 31, 2012, 2.75 to 1.0.

SECTION 6.10. Restricted Payments. (a) The Borrower will not declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except that (i) the Borrower
may declare and pay dividends or make other Restricted Payments that in either
case are payable solely in additional shares of its common stock, (ii) the
Borrower may repurchase shares of stock or other equity interests upon the
exercise of stock options if such shares of stock or other equity interests
represent a portion of the exercise price of such options, (iii) the Borrower
may make Restricted Payments pursuant to and in accordance with stock option
plans or other benefit plans or agreements for directors, officers or employees
of the Borrower and the Subsidiaries, (iv) the Borrower may effect a spin-off of
the Information Management Business, (v) the Borrower may make Restricted
Payments with the cash proceeds of any Permitted Cellular Monetization and
(vi) the Borrower may make additional Restricted Payments at any time in an
amount not greater than the excess of (A)(1) $50,000,000 in the aggregate for
the period after the date hereof plus (2) 50% of Consolidated Net Income (to the
extent positive) for each period of two consecutive fiscal quarters, commencing
with the period of two fiscal quarters ending June 30, 2011, for which financial
statements shall have been delivered under Section 5.01(a) or (b), minus
(3) 100% of Consolidated Net Income (to the extent negative) for each period of
two consecutive fiscal quarters, commencing with the period of two fiscal
quarters ending June 30, 2011, for which financial statements shall have been
delivered under Section 5.01(a) or (b), minus (4) cash redemptions of the
Borrower’s 5.75% Junior Subordinated Convertible Debentures due September 2029
or any other cash payments required in connection therewith, over (B) the
aggregate amount of all Restricted Payments theretofore made after the date of
this

 

63



--------------------------------------------------------------------------------

Agreement; provided, that no Restricted Payment shall be permitted under the
preceding clauses (iv) or (v) or this clause (vi) unless (x) at the time thereof
and after giving effect thereto, no Default shall exist, and (y) after giving
pro forma effect thereto and to any related incurrence of Indebtedness, the
ratio of Consolidated Total Debt to Consolidated EBITDA as of the end of and for
the most recently ended period of four consecutive fiscal quarters for which
financial statements shall have been delivered under Section 5.01(a) or (b) (or,
prior to the delivery of any such financial statements, the period of four
fiscal quarters ended December 31, 2010) shall not exceed 2.00 to 1.00. For
purposes of clause (vi) of the preceding sentence, Consolidated Net Income for
any period shall (i) exclude all income and losses for such period of any
Cellular JV or Cellular Subsidiary in respect of which a Permitted Cellular
Monetization has occurred, (ii) be increased by any non-cash extraordinary or
non-cash non-recurring losses or other non-cash items (other than accruals)
reducing Consolidated Net Income for such period, (iii) be reduced by any
extraordinary or non-recurring gains or other non-cash items increasing
Consolidated Net Income for such period, and (iv) be reduced by any cash
payments made during such period in respect of items reflected or to be
reflected as non-cash charges reducing Consolidated Net Income during past or
future periods. Notwithstanding anything to the contrary in this Section, the
Borrower shall be permitted to make cash redemptions of its 5.75% Junior
Subordinated Convertible Debentures due September 2029 or any other cash
payments required in connection therewith.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or note or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan, note, LC
Disbursement or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

 

64



--------------------------------------------------------------------------------

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness or (ii) redemptions of the Borrower’s 5.75%
Junior Subordinated Convertible Debentures due September 2029 required under the
terms of the indenture governing such debentures;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

(i) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

65



--------------------------------------------------------------------------------

(j) the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $15,000,000 shall be rendered against the Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m) the Guarantee Agreement or any provision thereof shall be declared to be
unenforceable or null and void or any Guarantor or any person acting by or on
behalf of such Guarantor shall deny or disaffirm any of such Guarantor’s
obligations under the Guarantee Agreement or any Guarantor shall fail to perform
or observe any term, covenant or agreement on its part to be performed or
observed pursuant to the Guarantee Agreement;

(n) a Change in Control shall occur; or

(o) there shall occur any event which constitutes a default, event of
ineligibility, event of termination or similar event under or in connection with
any Securitization Transaction in respect of which the aggregate amount of
accounts receivable purchased net of the aggregate amount of accounts receivable
collected exceeds $15,000,000 (a “Material Securitization Transaction”), or the
Borrower or any Subsidiary shall fail to observe or perform any term, covenant,
condition or agreement contained in or arising under any Material Securitization
Transaction, if, as a result of such event or failure, the purchasers thereunder
or any agent acting on their behalf shall cause or be permitted to cause (any
applicable grace or cure period having expired) such Material Securitization
Transaction or the commitments of the purchasers thereunder to terminate or
cease to be fully available;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and

 

66



--------------------------------------------------------------------------------

payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) neither the Administrative Agent nor the Syndication Agent shall be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing by the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or wilful misconduct. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by the Borrower or a Lender (in which case the
Administrative Agent shall deliver such written notice to the Lenders or the
other Lenders), and the

 

67



--------------------------------------------------------------------------------

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, provided that such successor shall be a Lender
under this Agreement. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a Lender under
this Agreement with an office in New York, New York, or an Affiliate of any such
bank. Upon the acceptance of its appointment as Administrative Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent,

 

68



--------------------------------------------------------------------------------

its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as
Administrative Agent.

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or Issuing Bank and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender or Issuing Bank and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.

It is agreed that the Syndication Agent and Co-Documentation Agents shall, in
their capacities as such, have no duties or responsibilities under this
Agreement.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein or in any other Loan Document shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or, to the extent provided herein, sent by
facsimile (which shall for all purposes of this Agreement be deemed to include
e-mail to fax communications), as follows:

(a) if to the Borrower, to it at Atrium One, 201 E. Fourth Street, 102-1910,
Cincinnati, Ohio 45202, Attention of David Wiedwald (Facsimile No. (513)
651-5180);

(b) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin Street, 10th Floor, Houston, Texas
77002-6925, Attention of Sheila King (Facsimile No. (713) 750-2878, Email-to-fax
address 12012443629@TLS.LDSPROD.com and Telephone No. (713) 750-2442), with a
copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue, Floor 24, New York, New
York 10179, Attention of Goh Siew Tan (Facsimile No. (212) 270-5127, Telephone
No. (212) 622-4575 and Email address gohsiew.tan@jpmorgan.com);

(c) if to an Issuing Bank named herein, (A) in the case of JPMorgan Chase Bank,
N.A., to it at JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 1111
Fannin Street, 10th Floor, Houston, Texas 77002-6925, Attention of Sheila King
(Facsimile No. (713) 750-2878, Email-to-fax address 12012443629@TLS.LDSPROD.com
and Telephone No. (713) 750-2242), and

 

69



--------------------------------------------------------------------------------

(B) in the case of Citibank, N.A., to it at Citibank, N.A., Citi Loan
Operations, 1615 Brett Road, Building III, New Castle, Delaware 19720 (Facsimile
No. (212) 994-0847, Email address FLOriginationOps@citi.com); and

(d) if to any other Lender or Issuing Bank, to it at its address (or facsimile
number or electronic communications address) set forth in its Administrative
Questionnaire.

Any party hereto may change its address, facsimile number or electronic
communications address for notices and other communications hereunder by notice
to the other parties hereto. All notices and other communications given to any
party hereto in accordance with the provisions of this Agreement shall be deemed
to have been given on the date of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under any other Loan Document are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower or any Guarantor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent or any Lender or Issuing Bank may have had notice or knowledge of such
Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender, including pursuant to Section 2.05, without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the Maturity Date
or the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.11(b) or 2.18(b)
or (c), in each case in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender,
(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other

 

70



--------------------------------------------------------------------------------

provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender or
(vi) release any Guarantor from its Guarantee obligations under the Guarantee
Agreement, or limit its liability in respect of such Guarantee obligations,
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or Issuing Banks hereunder without the prior written
consent of the Administrative Agent or the Issuing Banks, as the case may be.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Agents and their
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Agents, in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of the Loan Documents or
any amendments, modifications or waivers of the provisions thereof (whether or
not the transactions contemplated hereby or thereby shall be consummated),
(ii) all out-of-pocket expenses incurred by each Issuing Bank in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder, and (iii) all out-of-pocket expenses incurred by
the Agents, any Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for the Agents, any Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Agents, each Issuing Bank and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated thereby, (ii) any Loan or Letter of Credit or
the use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (regardless of whether
instituted by the Borrower or any of its directors, security holders or
creditors or by an Indemnitee or any other Person or whether any Indemnitee is a
party thereto), whether or not the Transactions are consummated; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses,

 

71



--------------------------------------------------------------------------------

claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or wilful misconduct of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent or Issuing Bank under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to such Agent or Issuing Bank, as the case
may be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent or Issuing Bank in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or any Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Banks and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent of the
Borrower, the Administrative Agent and each Issuing Bank; provided that (A) no
consent of the Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other assignee and (B) the Borrower shall be deemed to
have consented to any such assignment unless it shall object

 

72



--------------------------------------------------------------------------------

thereto by written notice to the Administrative Agent within five Business Days
after having received notice thereof.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender,
the amount of the Commitment of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 or, if smaller, the entire remaining amount of the assigning
Lender’s Commitment, unless the Borrower and the Administrative Agent shall
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not apply to rights in respect of outstanding
Competitive Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(E) No assignment shall be made to the Borrower or any of its Affiliates.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means, with respect to any Lender that is a fund which invests
in bank loans and similar extensions of credit, any other fund that invests in
bank loans and similar extensions of credit and is managed by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be

 

73



--------------------------------------------------------------------------------

treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Banks and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without notice to or the consent of the Borrower, the
Administrative Agent or the Issuing Banks, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Banks and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender.

 

74



--------------------------------------------------------------------------------

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

(d) Any Lender, without notice to or the consent of any Borrower or the
Administrative Agent, may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(e) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitments and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof that have not become effective, are as set
forth in such Assignment and Assumption; (ii) except as set forth in
clause (i) above, such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any other Loan
Document or any other instrument or document furnished pursuant hereto or
thereto, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any of the foregoing, or the financial condition of the
Borrower or the performance or observance by the Borrower of any of their
obligations under this Agreement or under

 

75



--------------------------------------------------------------------------------

any other Loan Document or any other instrument or document furnished pursuant
hereto or thereto; (iii) each of the assignee and the assignor represents and
warrants that it is legally authorized to enter into such Assignment and
Assumption; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of any amendments or consents entered into prior
to the date of such Assignment and Assumption and copies of the most recent
financial statements delivered pursuant to Section 5.01 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Assumption; (v) such assignee will
independently and without reliance upon the Administrative Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) such assignee appoints
and authorizes the Administrative Agent to take such action as agents on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to it by the terms hereof and thereof, together with
such powers as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all the obligations that by
the terms of this Agreement are required to be performed by it as a Lender.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower or the Guarantors in the Loan Documents and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under any
Loan Document is outstanding and unpaid or any LC Exposure is outstanding and so
long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or the
termination of the Letters of Credit, or the termination of the Commitments or
of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each

 

76



--------------------------------------------------------------------------------

of the other parties hereto, and thereafter shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging, if arrangements for doing so have been
approved by the Administrative Agent, shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement, or any
other Loan Document or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement against the Borrower
or its properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or

 

77



--------------------------------------------------------------------------------

hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Issuing Banks and the Lenders agrees
to maintain the confidentiality of the Information, except that Information may
be disclosed (a) to its and its Affiliates’ directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) to any direct, indirect, actual
or prospective counterparty (and its advisors) to any swap, derivative or
securitization transaction related to the obligations under this Agreement,
(h) to any provider of credit insurance relating to the Borrower and its

 

78



--------------------------------------------------------------------------------

obligations, (i) with the consent of the Borrower or (j) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Borrower. For the purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent or any Lender
on a nonconfidential basis prior to disclosure by the Borrower; provided that,
in the case of information received from the Borrower after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.13. USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the USA Patriot
Act.

SECTION 9.14. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.15. Non-Public Information. (a) Each Lender acknowledges that all
information furnished to it pursuant to this Agreement from the Borrower or on
its behalf and relating to the Borrower, its Subsidiaries or its or their
respective businesses may include material non-public information concerning the
Borrower and its Subsidiaries or its or their securities, and confirms that it
has developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with the procedures and applicable law, including Federal and state
securities laws.

(b) All such information, including requests for waivers and amendments,
furnished by the Borrower or the Administrative Agent pursuant to, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain

 

79



--------------------------------------------------------------------------------

material non-public information about the Borrower and its Subsidiaries and its
and their securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

SECTION 9.16. No Fiduciary Duty. The Borrower agrees that in connection with all
aspects of the Transactions and any communications in connection therewith, the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Issuing Banks, the Lenders and their Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Administrative Agent, the Lenders or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such Transactions or communications.

SECTION 9.17. Waiver of Notice Period in connection with Termination of the
Existing Credit Agreement. Each Lender that is a party to the Existing Credit
Agreement hereby waives the prior notice required for the termination of the
commitments under the Existing Credit Agreement.

 

80



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CONVERGYS CORPORATION,   by  

 

    Name:     Title:

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent,

  by  

 

    Name:     Title:



--------------------------------------------------------------------------------

CITIBANK, N.A., individually and as

Syndication Agent,

  by  

 

    Name:     Title:



--------------------------------------------------------------------------------

BNP PARIBAS, individually and as Co-Documentation Agent,   by  

 

    Name:     Title: THE BANK OF NOVA SCOTIA, individually and as
Co-Documentation Agent,   by  

 

    Name:     Title: PNC BANK, NATIONAL ASSOCIATION, individually and as
Co-Documentation Agent,   by  

 

    Name:     Title: WELLS FARGO BANK, N.A., individually and as
Co-Documentation Agent,   by  

 

    Name:     Title:



--------------------------------------------------------------------------------

      Signature Page to CONVERGYS CORPORATION Four-Year Competitive Advance and
Revolving Credit Facility Agreement dated as of March 11, 2011

 

Name of Institution:  

 

    by:  

 

      Name:       Title:     by:  

 

  1     Name:       Title:  

 

1

For any institution requiring a second signature line.